Affirmed and Opinion Filed April 29, 2022




                                        In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-00724-CV

                   CITY OF DALLAS, Appellant
                              V.
          RIVER RANCH EDUCATIONAL CHARITIES, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-04828

                        MEMORANDUM OPINION
                 Before Justices Pedersen, III, Carlyle, and Garcia
                            Opinion by Justice Carlyle

      The City of Dallas appeals the trial court’s denial of its plea to the jurisdiction

filed in response to counterclaims brought against it by River Ranch Educational

Charities (RREC or River Ranch), a Texas non-profit corporation. The City

generally contends the trial court erred by denying its plea because RREC’s

counterclaims are based on the City’s engagement in a governmental function and

do not fall within any waiver of governmental immunity from suit. We affirm the

trial court’s order in this memorandum opinion. See TEX. R. APP. P. 47.4.
                                    Background

      The City filed this lawsuit against RREC in April 2019 seeking declaratory

and injunctive relief pertaining to the Texas Horse Park (THP). According to the

City’s petition, THP opened in 2014 and is “a component of the City’s Trinity River

Corridor Project, an urban renewal plan undertaken by the City to provide flood

control improvements, recreational amenities, environmental protection, and

economic development opportunities within the Trinity River Corridor.”

      The City asserted that in 2012, it entered into a contract with RREC titled

“Development and Operations Agreement with River Ranch for the Texas Horse

Park” (the contract or the agreement), under which “RREC was authorized to

provide equine-related recreational activities at the horse park for Dallas residents

and others.” The City’s petition stated:

             14. [THP] is owned by the City. In the Agreement, the City and
      RREC agreed that RREC would operate and maintain the area
      designated as Premises B at the Texas Horse Park and would provide
      equine-related services to the public there. . . . RREC has allegedly
      occupied Premises B since its operations began under the Agreement.
      The City did not convey an interest in the real property to RREC in the
      Agreement, and the Agreement did not provide for the payment of rent
      by RREC. The initial term of the Agreement was 21 years, with two 5-
      year renewal period options.
             15. The Agreement obligated the City to design and construct the
      Texas Horse Park. In order to meet this obligation, the City agreed to
      “contribute no more than $12 million from the 2006 Bond Funds for
      the development of the Texas Horse Park.”

      Starting in 2014, the City sent RREC multiple notices of contract violations,

including unauthorized vegetation and tree removal, improper construction in

                                           –2–
floodplain areas, and failure to maintain required insurance coverage. In December

2018, the City notified RREC it was terminating the contract because RREC’s

violations constituted default. RREC refused to vacate THP and continued its

operations. The City’s petition sought to enjoin RREC from occupying Premises B

and requested a declaration regarding the contract’s termination.

      RREC filed a general denial answer and asserted counterclaims for breach of

contract, breach of implied duty of cooperation and non-interference, fraud, and

declaratory judgment. RREC’s pleading contended the City “in its management of

the Texas Horse Park was and is performing a proprietary function” and “has no

governmental immunity or in the alternative has waived any such immunity” as to

RREC’s claims.

      The City generally denied RREC’s counterclaims and filed a June 2021

verified plea to the jurisdiction asserting governmental immunity. The City

contended:

      The Agreement contemplates that RREC will operate its program with
      oversight from the City and will meet certain requirements for
      participation. . . . The City entered into the Agreement to obtain a
      partner to operate Premises B of the Texas Horse Park as a recreational
      facility within the parameters set out by the City, not to simply lease the
      land to a private party to carry out its own business in whatever manner
      it chose. It was done as part of the City’s governmental functions related
      to parks and zoos and recreational facilities, and therefore, the City is
      entitled to governmental immunity as to RREC’s claims in this
      litigation.




                                         –3–
The City argued that because it is entitled to governmental immunity and RREC did

not plead a valid waiver of that immunity, RREC’s claims should be dismissed with

prejudice for lack of jurisdiction. The exhibits attached to the plea to the jurisdiction

included the contract1 and a May 22, 2013 Dallas City Council resolution authorizing

THP’s construction.


   1
       The contract stated, among other things:

                 THIS AGREEMENT (“Agreement”) for the development, operation, and
         maintenance of an equestrian center is entered into . . . between [the City] and [River
         Ranch].

                   WHEREAS, City is presently undertaking the Trinity River Corridor Project that
         will provide economic development opportunities along the Trinity River Corridor
         and . . . a component of the Trinity River Corridor Project is the development of an
         equestrian center, (the “Texas Horse Park”); and

                 WHEREAS, the Texas Horse Park will be located on the real property owned by
         the City and described on Exhibit B . . . ; and

                WHEREAS, River Ranch is a Texas non-profit corporation organized and existing
         under Texas law for the purpose of empowering, enriching, and educating special needs
         and underprivileged children and adults in the Dallas area through equine-related activities;
         and

                  WHEREAS, City will be designing and constructing the Texas Horse Park and the
         parties desire for River Ranch to provide equine-related recreational activities and services
         for the citizens of Dallas; and

                WHEREAS, River Ranch will operate its program at its own cost and maintain
         and manage a portion of the Texas Horse Park as discussed in this Agreement;

                 NOW, THEREFORE, City and River Ranch . . . do hereby agree as follows:
         ....
         Section 2.1. Purpose. The purpose of this Agreement is to set forth the terms and
         conditions upon which City will design and construct the Texas Horse Park and City will
         allow River Ranch to provide equine related services and operate and maintain Premises B
         as discussed herein. For purposes of this Agreement, any reference to River Ranch’s
         operations will include operations and management of not only Premises B but also other
         locations at the Texas Horse Park where River Ranch will be operating and managing its
         services (“River Ranch’s Operations”). River Ranch covenants to operate and maintain
         Premises B as herein provided. City shall not be responsible for any of the costs of such
         operation and maintenance during the Term of this Agreement.
         ....

                                                     –4–
        Section 6.2. Uses. River Ranch shall operate and maintain Premises B for the purposes
        described in this Agreement to be used and enjoyed by the citizens of Dallas and its visitors,
        including horse-back riding, community outreach programs, educational and enrichment
        activities, and other related activities providing access to children with special needs.
        ....
        Section 8.2. River Ranch’s Management and Operations at the Texas Horse Park.
        River Ranch shall do all things and take all actions necessary and or appropriate for the
        operation, maintenance, and management of Premises B and River Ranch’s operations at
        the Texas Horse Park in accordance with this Agreement. Without limiting the generality
        of the foregoing, River Ranch shall:

        (a) pay all management, maintenance (including major maintenance), repair, and operating
        expenses for Premises B, and all other costs of River Ranch’s operations;
        ....
        (e) provide a manager to supervise and be responsible for overseeing River Ranch’s
        operations;
        ....
        (x) provide programs for Dallas citizens, particularly children with special needs and
        underprivileged children and seniors;
        ....
        Section 8.13. Contracts Related to Management and Operation: General Provisions.
                 (a) Subject to the terms of this Agreement, River Ranch, at no cost to the City, shall
        be the exclusive manager and operator of Premises B after City’s receipt of certificate of
        occupancy and River Ranch commencing its operations at the Texas Horse Park with sole
        responsibility for, and full control and discretion in, the operation, direction, management,
        and supervision of River Ranch’s operations. . . . .
        ....
        Section 8.14. Contracting Operations - Marketing. River Ranch shall, at its cost and
        expense, plan, prepare, implement, coordinate and supervise all advertising, marketing,
        public relations and other promotional programs for River Ranch’s operations. River Ranch
        shall also negotiate, execute (in its own name and not the name of City) and perform all
        promotions and contracts concerning the sale, promotion, marketing and use of trademarks,
        trade-names, logos and similar intellectual property rights relating to River Ranch’s
        operations; (but in no event or circumstances shall include “Dallas”, “City of Dallas” or
        other city egos without express written consent of the Director) . . . .
        ....
        Section 10.17. Relationship of the Parties. River Ranch’s status shall be that of an
        independent contractor and not an agent, servant, employee, or representative of City in
        the performance of the Services. . . . No term or provision of this Agreement or act of River
        Ranch in the performance of this Agreement shall be construed as making River Ranch the
        agent, servant or employee of the City . . . .

         The contract also required RREC to (1) maintain a specified minimum balance in its operating
accounts; (2) authorize the City to audit its accounts and financial records at any time; (3) submit annual
operating budgets and plans for approval by the “Director of the Trinity Watershed Management,” “which
approval shall not be unreasonably withheld”; (4) permit the City to use Premises B for up to six days per
year at no charge except reimbursement for RREC’s personnel and utility costs; and (5) provide a specified
percentage of its riding lessons, trail rides, and other programs to low income and underprivileged Dallas
residents. Following the contract’s initial execution, the parties amended it several times.
                                                    –5–
      RREC filed a response to the plea to the jurisdiction reasserting its contentions

that governmental immunity is inapplicable because the City is “engaged in a

proprietary function at the THP” or, alternatively, that any immunity has been

waived. RREC argued, among other things, (1) THP is not a park or recreational

facility as enumerated in the Texas Tort Claims Act, see TEX. CIV. PRAC. & REM.

CODE § 101.0215(a); and (2) under the analysis set out in Wasson Interests, Ltd. v.

City of Jacksonville (Wasson II), 559 S.W.3d 142, 149 (Tex. 2018), the City was

engaged in a proprietary function when it entered into the contract. RREC asserted

(1) though “horse park” is defined in the Dallas Development Code (DDC) as “an

equestrian facility that provides educational, recreational, and therapeutic

opportunities to the public,” DDC § 51A-5.104(4) “specifically designates RREC as

a private recreation club and area, not a public park”; (2) the City “has never

considered THP to be a park, zoo or recreation center, and this is reflected in the fact

that it is not listed on Dallas Parks Inventory Master Spreadsheet”; and (3) the

contract described RREC as the “operator” of the equestrian center and gave it “sole

responsibility” for numerous designated functions and “the right to develop, operate

and maintain the equestrian center subject to the Agreement.”

      The exhibits attached to RREC’s response included the contract; the City’s

notices of default and termination; a declaration of RREC’s manager; RREC’s

certificate of occupancy; a “Dallas Parks Inventory Master Spreadsheet” from the

Dallas Park and Recreation Department’s website; portions of the DDC; and various

                                          –6–
Dallas City Council meeting documents, including briefing materials pertaining to a

2012 “Texas Horse Park Project Update.” The 2012 briefing materials stated (1) THP

“is an equestrian facility developed in partnership with the community for education,

recreation, competition, and conservation”; (2) THP will “benefit the City of Dallas

and its citizens economically, educationally, culturally, recreationally, and

ecologically”; (3) in 2012, the City issued a “Request for Proposal” for a private

operator; (4) the City subsequently received letters of interest from three non-profit

entities, including RREC; and (5) the non-profits “would provide community

services and maintenance as their rent.”

        Following a hearing,2 the trial court signed an order denying the plea to the

jurisdiction without stating the basis for its ruling.

                            Standard of review and applicable law

        We review a trial court’s order denying a jurisdictional plea based on

governmental immunity de novo. Tex. Nat. Res. Conservation Comm’n v. IT-Davy,

74 S.W.3d 849, 855 (Tex. 2002). In performing our de novo review, we consider

only the pleadings and evidence pertinent to the jurisdictional inquiry. Cty. of

Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002). We take as true all evidence

favorable to the nonmovant, indulging every reasonable inference and resolving any




    2
      The day before the hearing, the City filed a reply in support of its plea to the jurisdiction. On the date
of the hearing, RREC filed a response to the reply and the City filed a reply to that response. At the hearing,
the trial court stated it would not consider those documents because they were not timely filed.
                                                     –7–
doubts in the nonmovant’s favor. Tex. Dep’t of Parks & Wildlife v. Miranda, 133

S.W.3d 217, 228 (Tex. 2004).

       To invoke the trial court’s subject-matter jurisdiction, the plaintiff must allege

facts that affirmatively demonstrate the court has jurisdiction to hear the case. Id. at

226. A plea to the jurisdiction that disputes the existence of jurisdictional facts asserts

in essence that the evidence conclusively negates the existence of the relevant

jurisdictional facts. Id. at 227–28. “If the evidence creates a fact question regarding

the jurisdictional issue, then the trial court cannot grant the plea to the jurisdiction,

and the fact issue will be resolved by the fact finder.” Id. However, if the evidence

related to the jurisdictional issue is undisputed or fails to raise a fact question as to

jurisdiction, the trial court rules on the plea to the jurisdiction as a matter of law. Id.

at 228.

       Municipal corporations such as the City exercise their broad powers through

two different roles: proprietary and governmental. Wasson II, 559 S.W.3d at 146.

Immunity protects municipalities from suit based on the performance of a

governmental function barring an express, statutory waiver of immunity. IT-Davy,

74 S.W.3d at 853. In contrast, when a municipality embarks on a proprietary

function, it is subject to the same duties and liabilities as those incurred by private

persons and corporations and is not immune from suit. Wasson II, 559 S.W.3d at 146.

       The Texas Tort Claims Act (TTCA) defines and enumerates governmental and

proprietary functions for the purpose of determining whether immunity applies to

                                           –8–
tort claims against a municipality. See TEX. CIV. PRAC. & REM. CODE § 101.0215.

The TTCA defines governmental functions as those “that are enjoined on a

municipality by law and are given it by the state as part of the state’s sovereignty, to

be exercised by the municipality in the interest of the general public.” Id.

§ 101.0215(a). Section 101.0215(a) provides a non-exclusive list of thirty-six

governmental functions, including “parks and zoos” and “recreational facilities,

including but not limited to swimming pools, beaches, and marinas.” Id.

§ 101.0215(a)(13), (23). The TTCA defines proprietary functions as those “that a

municipality may, in its discretion, perform in the interest of the inhabitants of the

municipality.” Id. § 101.0215(b). Section 101.0215(b)’s non-exclusive list of

propriety functions includes, among other things, “amusements owned and operated

by the municipality” and “any activity that is abnormally dangerous or

ultrahazardous,” though proprietary functions do not include any of the TTCA’s

enumerated governmental functions. Id. § 101.0215(b)–(c).

      To determine the boundaries of governmental immunity in a breach of

contract case, we must consider the relevant statutory provisions as well as the

common law. Wasson II, 559 S.W.3d at 147–48. We are to “aid our inquiry” by

looking to the TTCA’s definitions and designations for governmental and proprietary

functions. Id. at 148–49 (citing Wasson Interests, Ltd. v. City of Jacksonville (Wasson

I), 489 S.W.3d 427, 439 (Tex. 2016)). If a function is designated in § 101.0215 as

governmental, we have no discretion to determine it is proprietary. City of Carrollton

                                          –9–
v. Weir Bros. Contracting, LLC, No. 05-20-00714-CV, 2021 WL 1084554, at *3

(Tex. App.—Dallas Mar. 22, 2021, pet. denied) (mem. op.). If a function is not

designated in that section as either governmental or proprietary, we apply the

section’s general definitions and the considerations set out in Wasson II to determine

the nature of the activity. Id.; see Wasson II, 559 S.W.3d at 150. The Wasson II

considerations are (1) whether the City’s act was mandatory or discretionary,

(2) whether the act was intended to benefit the general public or the City’s residents,

(3) whether the City was acting on the State’s behalf or its own behalf, and

(4) whether the City’s act was sufficiently related to a governmental function to

render the act governmental even if it would otherwise have been proprietary.

Wasson II, 559 S.W.3d at 150. The focus “belongs on the nature of the contract” at

the time it was entered into. Id. at 149.

                                       Analysis

      We begin with the City’s second issue, in which it contends it has

governmental immunity from RREC’s counterclaims “because the Texas Horse Park

is part of the City’s governmental functions related to parks and recreational

facilities.” The City asserts (1) “undisputed facts establish that the City created,

designed, built, and controls the Texas Horse Park, which is defined by the Dallas

City Code as ‘an equestrian facility that provides educational, recreational, and

therapeutic opportunities to the public,’” and (2) the City “is entitled to

governmental immunity as to its activities related to the Texas Horse Park because

                                            –10–
its lease of a portion of the Texas Horse Park to River Ranch specifically so that

River Ranch may provide equestrian activities under the City’s oversight falls within

the City’s park and recreational activities government function.”

      A municipal park has been defined as “a place where the public generally may

go for various kinds of recreation and amusement.” Lewis v. City of Fort Worth, 89

S.W.2d 975, 978 (Tex. 1936). The DDC states “HORSE PARK means an equestrian

facility that provides educational, recreational, and therapeutic opportunities to the

public.” DALLAS, TEX., CITY CODE § 51P-883.103(a)(4). But the DDC’s § 51P-

883.117(a) states a “horse park” is “considered a private recreation club or area for

the purposes of Section 51A-5.104,” which pertains to improvements permitted in

flood plains. Id. § 51P-883.117(a). RREC’s certificate of occupancy states “Land

Use Designation: PRIVATE RECREATION CENTER, CLUB, OR AREA.” Also,

the “Dallas Parks Inventory Master Spreadsheet” described above does not list THP

as a park. We agree with RREC that the evidence raises a genuine issue of material

fact as to whether THP falls under § 101.0215(a)’s “parks and zoos” function. See

TEX. CIV. PRAC. & REM. CODE § 101.0215(a)(13).

      Additionally, RREC argues:

            To have immunity under the TTCA, . . . . it is not enough for the
      property to be classified as a recreational facility. The City must also be
      the operator of the facility. As this Court recently explained in City of
      Carrollton v. Weir, the City cannot contract with a third party to run a
      recreational facility, and then slip under that third party’s umbrella to
      claim that the City itself is engaged in the governmental function of
      operating a recreational activity.

                                        –11–
      In Weir Brothers, the City of Carrollton published a “Request for Proposal”

for the lease or sale of a certain piece of real property and set forth items and criteria

it would consider when evaluating the bids. Weir Bros., 2021 WL 1084554, at *1.

The items and criteria included, among other things, the “extent to which the goods

or services meet the municipality’s needs” and the “degree to which the proposed

project would enhance or complement the McInnis Sports Complex.” Id.

      The City ultimately executed a lease agreement with Blue Sky Sports Center

of Carrollton under which Blue Sky agreed to lease approximately thirty acres of the

property to “operate a multi-use sports, recreational, entertainment, and related

service facility.” Id. The facility could include, among other things, indoor and

outdoor soccer fields, concession stands, volleyball facilities, a miniature golf and

entertainment center, batting cages, and “any and all reasonably related activities.”

Id. The lease required the facilities to be open to the public “during reasonable times

as is customary for [Blue Sky’s] type of business” and permitted Blue Sky to charge

fees for the facilities’ use. Id. The lease also allowed the City to “reasonably use and

occupy the Leased Premises up to two times per calendar year” and provided that

the City and Blue Sky would develop a cooperative schedule annually to allow for

the City’s use. Id.

      Subsequently, the City entered into a contract for grading of the property,

which it later terminated. Weir Brothers Contracting, which had performed some of


                                          –12–
the grading work as a subcontractor, acquired an assignment of the contractor’s

claims and sued the City for breach of contract, quantum meruit, promissory

estoppel, and tortious interference with contract. Id. at *2. The City filed a plea to

the jurisdiction based on governmental immunity, which the trial court denied. On

appeal, this Court affirmed the denial. This Court stated:

         The City attempts to characterize its lease as an enumerated
         governmental function based on Blue Sky’s use of the property to build
         and operate a recreational facility. Recreational facilities are among the
         governmental functions listed in section 101.0215. . . . The fundamental
         flaw in the City’s argument is that Blue Sky’s construction and
         operation of a recreational facility is not a function of the City. Nor is it
         a function performed by Blue Sky on the City’s behalf. The right to
         operate, manage, and control the sports complex belongs entirely to
         Blue Sky.

Id. at *3. This Court held it would not attribute Blue Sky’s function of operating a

sports complex to the City for the purpose of determining whether the City’s actions

were governmental in nature. Id. at *4. This Court also stated, “Because neither

leasing nor grading property is listed as a governmental or proprietary function in

section 101.0215, the general definitions of those functions control our

determination of the capacity in which the City was acting when it engaged in the

conduct at issue.” Id. at *4. Then, this Court applied the Wasson II factors and

concluded the trial court did not err by denying the City’s plea to the jurisdiction. Id.

at *5.

         Here, the City contends Weir Brothers is distinguishable because (1) “unlike

in Weir Brothers, the City did not put out a general request for proposals to lease

                                            –13–
land”; (2) THP “is not a business being operated by River Ranch under a lease with

the City”; and (3) “[r]ather River Ranch is providing its equestrian services on a

portion of the Texas Horse Park through its agreement with the City,” which

“provides for City oversight and control over River Ranch’s operations on Premises

B.”

      We disagree with the City’s position that the reasoning of Weir Brothers is

inapplicable. In both cases, the cities expressed concepts for use of the respective

premises and issued requests for proposals consistent with those concepts. Though

the contract before us does not contain the term “lease,” the record shows the City

contemplated RREC would “provide community services and maintenance as their

rent.” Additionally, though the contract provides for certain auditing and approvals

by the City, it also states (1) River Ranch “will operate its program at its own cost

and maintain and manage a portion of the Texas Horse Park as discussed in this

Agreement”; (2) River Ranch “shall do all things and take all actions necessary and

or appropriate for the operation, maintenance, and management of Premises B and

River Ranch’s operations at the Texas Horse Park in accordance with this

Agreement,” including “provide a manager to supervise and be responsible for

overseeing River Ranch’s operations”; (3) subject to the contract’s terms, “River

Ranch, at no cost to the City, shall be the exclusive manager and operator of Premises

B . . . with sole responsibility for, and full control and discretion in, the operation,

direction, management, and supervision of River Ranch’s operations”; (4) River

                                         –14–
Ranch’s promotional materials “in no event or circumstances shall include ‘Dallas’,

‘City of Dallas’ or other city logos without express written consent of the Director”;

and (5) “River Ranch’s status shall be that of an independent contractor and not an

agent, servant, employee, or representative of City in the performance of the

Services.” These provisions raise a genuine issue of material fact as to operation,

management, and control. See Weir Bros., 2021 WL 1084554, at *3.

      On this record, we conclude the trial court did not err by not attributing

RREC’s function of operating an equestrian facility to the City for the purpose of

determining whether the City’s actions were governmental in nature. See id.; see also

Miranda, 133 S.W.3d at 227–28. Because the record does not establish the City was

performing a § 101.0215(a) enumerated function, we next examine whether the

City’s act of contracting with RREC was a governmental function under the TTCA’s

general definitions and Wasson II. See Weir Bros., 2021 WL 1084554, at *4.

      As in Weir Brothers, the City here “makes no argument in its brief on appeal

that its actions would fall under the general definition of a governmental function,”

nor does the City address application of the Wasson II factors. See id. at *5. The

record does not show the City’s decision to contract with RREC regarding Premises

B was a “mandatory” act or that the City was acting on the State’s behalf. See Wasson

II, 559 S.W.3d at 150. Additionally, the contract (1) stated the City “will be designing

and constructing the Texas Horse Park and the parties desire for River Ranch to

provide equine-related recreational activities and services for the citizens of Dallas,”

                                         –15–
(2) permitted the City to use Premises B for up to six days per year at no charge

except reimbursement for RREC’s personnel and utility costs, and (3) required

RREC to “provide a specified percentage of its riding lessons, trail rides, and other

programs to low income and underprivileged Dallas residents.” The 2012 Dallas

City Council briefing materials stated THP will “benefit the City of Dallas and its

citizens economically, educationally, culturally, recreationally, and ecologically.”

Thus, at the very least, the evidence raises a fact issue as to whether the City acted

“primarily for the benefit its residents.” See Weir Bros., 2021 WL 1084554, at *5.

      As to the remaining Wasson II consideration, “[t]he fact that a city’s

proprietary action ‘touches upon’ a governmental function is insufficient to render

the proprietary action governmental.” Wasson II, 559 S.W.3d at 153. “Instead, a

city’s proprietary action may be treated as governmental only if it is essential to the

city’s governmental actions.” Id. The TTCA enumerates “parks and zoos” and

“recreational facilities” as governmental functions, but does not mention equine

activities. Also, the record shows RREC operated only a portion of THP. The City

does not address whether or how its act of contracting with RREC was “essential”

to a governmental action. On this record, we conclude the evidence did not establish

the City’s act of contracting with RREC was a governmental function. See id.; see

also City of League City v. Jimmy Changas Inc., 619 S.W.3d 819, 827 (Tex. App.—

Houston [14th Dist.] 2021, pet. filed) (concluding trial court did not err by

determining governmental immunity did not apply where city provided no argument

                                        –16–
on fourth Wasson II factor and there was some evidence under other three factors to

support proprietary nature of act); City of Helotes v. Page, No. 04-19-00437-CV,

2019 WL 6887719, at *4 (Tex. App.—San Antonio Dec. 18, 2019, pet. denied)

(mem. op.) (same). In light of our conclusions above, we need not address the City’s

remaining issues, which allege error regarding waiver of governmental immunity.3

                                                  *      *     *

        The trial court did not err by denying the City’s plea to the jurisdiction. We

affirm the trial court’s order.




                                                             /Cory L. Carlyle/
210724f.p05                                                  CORY L. CARLYLE
                                                             JUSTICE




    3
      During oral submission before this Court, the City argued for the first time that even if governmental
immunity is inapplicable here, the trial court lacked jurisdiction over RREC’s contract claims because
RREC did not give pre-suit notice as required under Dallas City Code § 2-86. See DALLAS, TEX., CITY
CODE § 2-86 (“Notice Required for Certain Breach of Contract Claims”). In a previous case involving § 2-
86, this Court held the city code section was not a jurisdictional prerequisite, stating, “Section 311.034
provides that ‘[s]tatutory prerequisites to suit, including the provision of notice, are jurisdictional in all suits
against a governmental entity.’ But the notice provision here is not a statutory requirement; rather, it is
contained in the city code.” Romulus Grp., Inc. v. City of Dallas, No. 05-16-00088-CV, 2017 WL 1684631,
at *6 (Tex. App.—Dallas May 2, 2017, pet. denied) (mem. op.).
         The City asserts that a subsequent Texas Supreme Court opinion effected an “intervening change
in the law” regarding that conclusion, citing San Antonio River Authority v. Austin Bridge & Road, 601
S.W.3d 616 (Tex. 2020). In Austin Bridge, our supreme court concluded Texas Local Government Code
Chapter 271 authorized the River Authority to agree to arbitrate disputes arising from its construction
contract with Austin Bridge. Id. at 631. That case did not address or mention a city code notice provision
or Romulus. Assuming without deciding that the City’s newly asserted § 2-86 argument is properly before
us, we reject that argument. See Romulus, 2017 WL 1684631, at *6.
                                                      –17–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 CITY OF DALLAS, Appellant                      On Appeal from the 14th Judicial
                                                District Court, Dallas County, Texas
 No. 05-21-00724-CV           V.                Trial Court Cause No. DC-19-04828.
                                                Opinion delivered by Justice Carlyle.
 RIVER RANCH EDUCATIONAL                        Justices Pedersen, III and Garcia
 CHARITIES, Appellee                            participating.

       In accordance with this Court’s opinion of this date, the order of the trial
court is AFFIRMED.

    It is ORDERED that appellee RIVER RANCH EDUCATIONAL
CHARITIES recover its costs of this appeal from appellant CITY OF DALLAS.


Judgment entered this 29th day of April, 2022.




                                         –18–